Citation Nr: 1501890	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  08-34 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for a bilateral leg disorder.

3. Entitlement to service connection for muscle damage.

4. Entitlement to service connection for nerve damage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel
INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975 with 2 months and 29 days of additional active service.  Further, the record reflects he had additional service in the Reserve from which he entered Retired Reserve status in January 1998.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the RO in Columbia, South Carolina. The Louisville RO currently has jurisdiction over the Veteran's VA claims folder. 

The Board remanded the issues on appeal in August 2012 for further development of the record. The development was completed and the case was returned to the Board for appellate consideration.

The Veteran's appeal originally included the issues of entitlement to service connection for a right knee disorder, sinusitis, headaches and an acquired psychiatric disorder. During the pendency of the appeal, the RO, in a June 2013 decision, granted service connection for degenerative joint disease (DJD) of the right knee with degenerative patellar spurring, depressive disorder, chronic sinusitis and sinus headaches and assigned 10, 10, 0 and 0 percent ratings, respectively, for the disabilities. The DJD of the right knee rating was effective April 3, 2007; the depressive disorder rating was effective December 23, 2008; and, the sinusitis and sinus headaches ratings were effective on August 22, 2007. Therefore, his appeal concerning the issues of service connection for a right knee disorder, sinusitis, headaches and an acquired psychiatric disorder have been resolved. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Right ankle sprain resolved in service and degenerative joint disease (DJD) of the first metatarsophalangeal (MTP) joints of the feet was not manifest within one year of separation.  A bilateral leg disorder, other than DJD of the bilateral knees, is not attributable to service.

2. The Veteran does not have disability manifested by muscle damage.

3. The Veteran does not have disability manifested by nerve damage.


CONCLUSIONS OF LAW

1. A bilateral leg disorder, other than DJD of the bilateral knees, was not incurred in or aggravated by service and arthritis of the MTP joints of the feet may not be presumed to have been incurred there in. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).

2. A disability manifested by muscle damage was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3. A disability manifested by nerve damage was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in July and November. The claims were last adjudicated in June 2013.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded VA examinations in connection with his claims for service connection.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and more importantly the medical opinion obtained in June 2013 are adequate with regard to the issues on appeal, as the June 2013 opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in August 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the AOJ schedule the Veteran for VA examination to evaluate the nature and etiology of his claimed disorders here on appeal. Here, the examiner offered an opinion in June 2013 that addresses the etiology of his bilateral leg, muscle damage and nerve damage disabilities, with due consideration given to the Veteran's reported history. Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology is required. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis is a chronic disease. 38 U.S.C.A. § 1101. The appellant has arthritis (spurring) of the lumbar and cervical spines. 
 
Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).


Analysis

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service treatment records reflect that the Veteran received treatment for a sprained ankle in May 1974. Records from September 1974 reflect he was treated for complaints of sore back and leg after playing baseball in rainy weather a day earlier.  It appears that the initial impression was muscle strain, which was subsequently crossed out and replaced with an impression of viral myalgias. Clinical evaluation of the feet, lower extremities and neurological systems was normal at separation examination from active service in October 1974.

Reserve service treatment records June 1983 document the Veteran's complaint of aching throbbing in the mid and lower area of the back. The assessment was muscle strain. Corresponding orthopedic clinic record documented assessment of musculoskeletal back strain. Reserve service treatment records from July 1992 reflect he injured his left shin and lower back after falling in a pot hole while jogging.  Assessment was muscle strain-lumbar and tibial regions. Records from April 1993 note that he stressed his left foot in a sudden move while playing basketball, and now had recurrent pain at the Achilles-calcaneal area.  Assessment was probable Achilles tendonitis. Additionally, his reserve service treatment records confirm that he was hit in the leg by a forklift in July 1996.  

Subsequent to service, the Veteran contends that he developed disabilities of the legs, as well as muscle and nerve damage as a result of being hit by a forklift while on Reserve duty.  However, we conclude that the more probative evidence establishes that the appellant does not have a bilateral leg disability, other than DJD of the knees, or disabilities manifested by muscle or nerve damage.

The June 2013 reports of VA examination document that the Veteran has no disability of the muscle or nerves. There was no muscle atrophy, he had no signs or symptoms of muscle disability and muscle strength testing was normal. Sensory examination was normal and nerve testing was normal. To the extent that the Veteran demonstrated mild paresthesias and/or dysesthesias and numbness in the bilateral lower extremities and hypoactive deep tendon reflexes in the ankles bilaterally, there was no pathology (disease or injury) to account for his complaints.

The examiner explained that the Veteran simply did not have active diagnoses of a muscle or nerve disability and thus opined that it was less likely that any nerve or muscle disability was incurred in service. 

Given its review of the record, the Board finds that the claims of service connection for disabilities manifested by muscle and nerve damage must denied.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  

Here, the more probative evidence establishes that the Veteran does not have current disabilities manifested by muscle or nerve damage.  Thus, there can be no valid claims for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With respect to the Veteran's claim for entitlement to service connection for a bilateral leg disability, the Board notes that Veteran's only diagnosed bilateral leg disability is DJD of the bilateral knee with degenerative patellar spurring. The Board reiterates that the Veteran is service-connected for his right knee disability and his left knee disability is being remanded as noted below for further development of the record. Thus, as discussed above, the Veteran has no other current bilateral leg disability for which service connection can be awarded. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board is aware that the June 2013 report of VA feet examination documents a diagnosis of DJD, bilateral first MTP joints and the report of VA ankle examination documents remote right ankle sprained, resolved. However, the examiner explained that the ankle sprain resolved without sequelae and the Veteran had no current disability related thereto. Regarding the DJD, bilateral first MTP joints, the examiner explained that there was no evidence of injury in service, to include the forklift accident, to account for the DJD, bilateral first MTP joints. 

Thus, to the extent that the Veteran's claimed bilateral leg disorder encompasses the current disorder of the feet, the Board finds that service connection for the bilateral leg disorder is not warranted. Despite the current DJD, bilateral first MTP joints, the evidence does not serve to link the onset of the current DJD, bilateral first MTP joints to disease or injury sustained during a period of service. The examiner opined that the DJD, bilateral first MTP joints was less likely incurred in service.

Additionally, to the extent that the Veteran has degenerative joint disease (arthritis) of the first MTP joints, the Board notes that there is no evidence of arthritis of MTP joints shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish arthritis during service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted. Additionally, there is no assertion of continuity of or evidence of arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting the Veteran's claims is his various general lay assertions. In this case, the Board finds that the Veteran is competent to state that he has a bilateral leg disorder or a disability manifested by muscle or nerve damage. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). However, in this case, the Board finds the findings and opinions rendered in the June 2013 report of VA examination to be more probative and more credible. The VA physician is a medical professional who has reviewed the claims file, considered the reported history and performed physical examination. The physician used his expertise in reviewing the facts of this case and determined that the Veteran did not have objective evidence of disability manifested by muscle or nerve damage or a bilateral leg disability attributable to service.

It is clear that the examiner fully understood the basis for the Veteran's claim yet still determined, after reviewing the facts of the case, that there was no pathology (disease or injury) to account for his complaints.

In view of the evidence of record, we find that there is no credible evidence of disability manifested by muscle or nerve damage or bilateral leg disability (other than DJD of the bilateral knees). 

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, on this record, these claims of service connection must be denied.  

  
ORDER

Entitlement to service connection for a bilateral leg disorder is denied.

Entitlement to service connection for muscle damage is denied.

Entitlement to service connection for nerve damage is denied.


REMAND

In the previous remand, the Board instructed that the RO to have the Veteran scheduled for a VA examination to determine the etiology of his claimed left knee disorder. While the Veteran was afforded examination and diagnosis was rendered (DJD of the left knee with degenerative patellar spurring), an inadequate opinion was offered. To that end, in the June 2013 VA examination, the physician opined that it was less likely as not that the Veteran's DJD of the left knee with degenerative patellar spurring was incurred in or caused by the claimed in-service injury, event or illness. The examiner explained that there was no evidence of symptoms suggestive of this disability located in the service treatment records, including from the documented forklift accident in 1996. However, the Board notes the July 1992 service treatment record documenting the Veteran's report of injury to his left lower extremity after falling into a pot hole while jogging. Objectively, his left anterior tibial region was tender to palpation and he had pain in the left anterior lower leg. The assessment, in pertinent part, was muscle strain tibial regions. Thus, the examiner does not adequately address whether the current left knee disability was related to injury sustained in service, namely the injury to the left anterior tibial region (as documented in the July 1992 service treatment record). Given the inadequacy of the examination, an addendum opinion is needed to cure this deficiency. See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his claimed left knee disorder (DJD of the left knee with degenerative patellar spurring). If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

After thoroughly reviewing the record, to include the June 2013 VA examination report, the examiner should provide an opinion with supporting rationale as to the following: 

Whether it is at least as likely as not (50 percent probability or better) the claimed left knee disorder (DJD of the left knee with degenerative patellar spurring) onset due to disease or injury sustained in service, namely the injury to the left anterior tibial region (as documented in the July 1992 service treatment record).  The examiner is also asked to comment on whether the arthritis of the left knee is part of a systemic disorder; that is, whether it is related to the arthritis of the right knee.

The examiner must provide a complete rationale for all the findings and opinions.  

2. After completing all indicated development, the AOJ should readjudicate claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


